Per Curiam,
The contention of the defendant in the court below was that the bond on which judgment had been entered against it, and the accompanying mortgage, together with the agreement entered into between the parties, constituted a wagering contract. The judgment was opened because in the opinion of the court the legality of the contract depended upon an important question of fact, as to which depositions had been taken on both sides, those taken by the defendant being amply sufficient to justify the submission of the controversy to a jury. We have not been convinced that this was error, and the appeal is accordingly dismissed.
Appeal dismissed.